UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7553



GARRY OKPALA,

                                            Plaintiff - Appellant,

          versus

JOHN F. FANELLO, Warden of FCI-Estill,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.    G. Ross Anderson, Jr., District
Judge. (CA-95-858-9-3JC)


Submitted:   February 7, 1996          Decided:     February 22, 1996


Before MURNAGHAN and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Garry Okpala, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

his motion for reconsideration of the dismissal of his Bivens*
complaint. We have reviewed the record and the district court's

opinion and find no reversible error. Accordingly, we affirm

substantially on the reasoning of the district court. Okpala v.

Fanello, No. CA-95-858-9-3JC (D.S.C. Sept. 1, 1995). In addition,

Appellant's claim regarding exposure to environmental tobacco smoke

was correctly dismissed, because it improperly sought to hold

Appellee liable under the theory of respondeat superior. See Jett
v. Dallas Indep. Sch. Dist., 491 U.S. 701, 735 (1989). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




       *
         Bivens v. Six Unknown Named Agents of Fed. Bureau of
Narcotics, 403 U.S. 388 (1971).

                                2